Citation Nr: 1440778	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than March 1, 2010, for receipt of additional compensation for a dependent spouse.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  


FINDINGS OF FACT

1.  The Veteran filed an initial claim for service connection in February 1996.  On his VA Form 526, the Veteran indicated he was married.  The only information provided included the name of his wife and the date and place of his marriage.  

2.  A May 1996 rating decision awarded service connection for right ear hearing loss and tympanoplasty of the right ear with tinnitus.  His combined rating was 0 percent, which was not sufficient to allow him to receive additional compensation for dependents.  

3.  On July 27, 2007, the Veteran filed a claim for increased ratings for his service connected disabilities.  

4.  A November 2008 rating decision increased the Veteran's disability rating for bilateral hearing loss to 60 percent, effective from July 27, 2007, making him eligible to receive additional compensation for dependents.  

5.  In a December 2008 letter, the Veteran was informed that he was being paid as a single Veteran with no dependents.  The RO provided the Veteran with VA Form 21-686c.  The Veteran was also instructed that he would be entitled to payments from the date of receipt of his claim, if he submitted the required information within one year of the date of the letter.  If he submitted the required information more than one year from the date of the letter, he would be paid from the date of receipt.   

6.  In February 2010, the Veteran filed a completed VA Form 21-686c, Declaration of Status of Dependents, and a Marriage Certificate, indicating he has been married to his current spouse since 1975.  The RO added the Veteran's spouse as dependent effective March 1, 2010.


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2010, for receipt of additional compensation for a dependent spouse, have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.31, 3.204, 3.216, 3.400, 3.401 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

At the outset, it is also noted that where the pertinent facts are not in dispute and the law is dispositive, the VCAA is not applicable.  See Wensch v. Principi, 15Vet. App. 362 (2001).

In the alternative however, it is acknowledged that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In this case, the effective date appeal is a "downstream" element of the RO's establishment of entitlement to additional compensation for dependents.  For a downstream issue, such as an effective date appeal, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The outcome in this appeal turns on the date of the Veteran's claim.  A medical opinion or examination is not required to decide this question.  There is no reported additional evidence that could show an earlier date of claim.  Hence there is no further assistance that would aid the Veteran in substantiating his appeal. 

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curium).  At the Veteran's hearing the issue was identified, including the evidence needed to substantiate entitlement to an earlier effective date.  The undersigned explained the need for evidence of an earlier claim and the Veteran was questioned with regards to the existence of such evidence.  As such, Veteran knew or should have known what was needed to substantiate his claim, and the undersigned has complied with the requirements of Bryant.

II. Merits of the Claim

The Veteran contends that he is entitled to an effective date prior to March 1, 2010, to add his dependent spouse to his award of VA compensation.  He asserts that he sufficiently notified VA of his marriage at the time of his original claim in February 1996.  

Applicable statutes provide that veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  Regarding an award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.401.  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31. 

VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C.A. § 5124; 38 C.F.R. § 3.204.

In this case, the Veteran submitted an original claim for VA benefits in February 1996.  On VA Form 21-526, the Veteran identified that he was currently married, and provided her name, and the date and place of his marriage. 

In a May 1996 rating decision, the RO granted the Veteran's claims of entitlement to service connection for right ear hearing loss and tympanoplasty of the right ear with tinnitus.  The combined rating was 0 percent, which was not sufficient to allow the Veteran to receive additional compensation for dependents.  Notice was issued to the Veteran in May 1996.

On July 27, 2007, the RO received the Veteran's informal claim for increased ratings for his service connected disabilities.  Ultimately, a November 2008 rating decision increased the Veteran's disability rating for bilateral hearing loss to 60 percent, effective from July 27, 2007, making him eligible to receive additional compensation for dependents.  A 10 percent rating for tinnitus was assigned as well.

In a December 2008 letter, the Veteran was informed that he was being paid as a single Veteran with no dependents.  The RO provided the Veteran with a VA Form 21-686c.  The Veteran was also instructed that he would be entitled to payments from the date of receipt of his claim, if he submitted the required information within one year of the date of the letter.  If he submitted the required information more than one year from the date of the letter, he would be paid from the date of receipt of the additional evidence.  

Although the Veteran submitted statements with regard to other unrelated matters and VA sent information and notices to him with regard to other unrelated matters, no further communication was received from the Veteran with regard to eligibility to receive additional compensation for dependents until 2010.  

In February 2010, the Veteran filed a completed VA Form 21-686c and submitted a copy of his Marriage Certificate, indicating he has been married to his current spouse since 1975.  The RO added the Veteran's spouse as a dependent, effective from March 1, 2010.

In various statements submitted by the Veteran, including his hearing testimony from January 2013, he contends that his wife should be retroactively added from July 27, 2007, since he has been continuously married to his wife since 1975, and VA knew this since his initial claim for service connection in February 1996.  

The facts in this case are not in dispute.  The evidence establishes that the Veteran is not entitled to an effective date earlier than March 1, 2010, for the award additional compensation for a dependent spouse.  The evidence does reflect that the Veteran married his wife in 1975.  It also reflects that though the Veteran's original February 1996 claim of service connection stated that he was married and included his wife's name and the date and place of their marriage, the Veteran was not eligible to receive additional compensation for a dependent spouse because his disabilities were rated as noncompensably disabling.  It also reflects that it was not until November 2008 that the Veteran was eligible to receive additional dependency payment.  The Veteran was apprised of such by a December 2008 notice letter and asked to submit additional evidence to complete his claim for his dependents.  The Veteran did not provide the requested information/evidence regarding his marriage until February 2010, at which time VA was in receipt of the required additional information, such as proof of marriage and verification of his wife's identification.  See 38 C.F.R. § 3.204.  

Thus, for purposes of determining entitlement to benefits for dependents, March 1, 2010, is the earliest date that the Veteran was entitled to receive additional compensation for a dependent spouse.  See 38 C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401. 

In this regard, the Board notes that the issue in this case is not whether the Veteran was in fact married.  Rather, the issue surrounds the date that the Veteran became eligible to receive additional compensation (when he had a disability rating of 30 percent or higher) and when he provided to the RO sufficient identifying information verifying his spouse's identity and their marital status.  See 38 C.F.R. § 3.204.  In this case, the criteria were satisfied in February 2010. 

The Board notes that the Veteran testified during his January 2013 hearing that he did not receive the VA Form 21-686c because the postal service in the Republic of the Philippines is not reliable.  While the Board is sympathetic to the Veteran's contention, there is a presumption of regularity that extends to the administrative functions of the government.  Clear evidence to the contrary is required to rebut the presumption of administrative regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), appeal dismissed, 53 F.3d 347 (Fed. Cir. 1995) (quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992), the United States Court of Appeals for Veterans Claims (Court) applied this presumption of administrative regularity to procedures at the RO (mailing of notice letters of scheduled examinations); see also Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992). 

The Veteran's assertion of not having received the VA Form 21-686c, alone, is not sufficient to rebut the presumption of administrative regularity.  It is presumed that the requisite form was properly mailed to the Veteran in the December 2008 notice letter.  Mason v. Brown, 8 Vet. App. 44, 55 (1995) ("appellant's statement of nonreceipt, standing alone, is not the type of 'clear evidence to the contrary' which is sufficient to rebut the presumption"); see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost indisputable to overcome that presumption).

For the foregoing reasons, there is no basis for assignment of an effective date earlier than March 1, 2010, for payment of additional benefits for a dependent spouse.  Accordingly, an effective date earlier than March 1, 2010, is not warranted.  The claim is denied.  


ORDER

Entitlement to an effective date earlier than March 1, 2010, for receipt of additional compensation for a dependent spouse, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


